REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A ricotta cheese replica comprising  a solidified nut milk comprising 15% or less of insoluble solids from a starting nut milk, a transglutaminase enzyme, Lactococcus lactis lactis, and Lactococcus lactis cremoris, wherein the transglutaminase enzyme was added to the nut milk at an amount between 0.001% and 0.05% weight/volume, and wherein the Lactococcus lactis lactis and Lactococcus lactis cremoris were added to said nut milk comprising 15% or less of insoluble solids milk at 0.02 g/L is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 22, 2021